DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 12 October 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 17-18, 22, 26-33, 35-39, 41, 45-46, 50, and 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett et al. (US Patent Application Publication 2013/0156752).
Jarrett et al. discloses the preparation of hydrogels in desired shapes which are useful for delivering therapeutic agents (abstract & figure 1A).  The hydrogel is prepared from a xerogel, in which the therapeutic agent, such as a protein is dispersed (paragraph [19]).  This matrix is crosslinked, and upon hydration the xerogel becomes a hydrogel (id.).  Example xerogels prepared involved the separate dissolution of PEG amine and a PEG ester with an amine-reactive endgroup into methylene chloride, and then mixing the two in order to form the crosslinked matrix (example 1).  Ovalbumin was also present as a protein for evaluation, which was ground and sized into the 
The amount of each of the two PEG reactive partners was premeasured into different syringes before mixing, and thus the molar ratio of the two was set before mixing.  The resultant hydrogel has the profile selected (such as those in figures 2-7), and these include release of the therapeutic agent between 3 and 9 weeks (figure 5).  
Instant claim 1 further limits the molar ratio of the nucleophilic and electrophilic groups (to 1.1 to 2). The specific combinations in the above cited example are all around a 1:1 ratio of the total number of nucleophilic groups to the total number of electrophilic groups, which does not read upon the instantly recited range.
However, Jarrett et al. further discusses the crosslinking density of the organogel matrix (and thus the xerogel and hydrogel) and states that the density can be controlled in several ways, including by adjusting the stoichiometry of the nucleophilic and electrophilic functional groups, with a 1:1 ratio providing the highest crosslinking density (paragraph [55]). Such a change in crosslink density allows for changes in the release profile of the biologic entrapped therein, with release rate decreased at higher crosslinking density (paragraph [24]).
The ratio instantly recited is thus considered to have been prima facie obvious to arrive at by one of ordinary skill in the art at the time of filing, as the modification of the ratio is suggested by Jarrett et al. as a variable to change in order to control the release rate of the biologic (in particular, in order to increase the release). And thus it would have been obvious to try different ratios in order to achieve the other released profiles suggested by Jarrett et al.

Thus, the method recited by independent instant claim 1 is considered prima facie obvious in view of Jarrett et al. 
Instant claims 2 and 3 each further limit the molar ratio of the nucleophilic groups and electrophilic groups.  The ratios are each also considered prima facie obvious for the reasoning put forth above.
Instant claims 5 and 6 further limit the therapeutic, and antibodies are suggested as included (paragraph [49]).
Instant claims 7-9 and 11 further limit the identity of the electrophilic and nucleophilic groups in each component, and the above cited examples read upon these limitations.  And instant claims 17 and 18 further limit the amount of the biologic agent, and the above cited examples read upon these limitations.

Instant claims 26 and 27 further limit the solvent used, and the methylene chloride taught by Jarrett et al. reads upon these instant claims.
Instant claim 28 recites that the selecting the molar ratio is predictive with respect to the release profile, and as the release profile is disclosed, selecting the examples disclosed would be expected to predictively provide the outcome shown by Jarrett et al.  Instant claims 29 and 30 further state that the molar ratio has a continuous effect and the molecular weight has a non-continuous effect, and as the electrophilic and nucleophilic groups, as well as the polymer, disclosed by Jarrett et al. are as disclosed and instantly elected for the species, the effect would be the same.
Independent instant claim 31 recites limitations to the molecular weight of the precursors.  The molecular weight of the precursors in the above cited examples read upon the ranges instantly recited.  Additionally, dependent instant claims 32-33, 35-39, 41, 45-46, 50, and 54-58 recite the above discussed limitations, and are also considered to be rendered prima facie obvious.

Response to Arguments
The Applicant argues that the rejection is not proper. The Applicant argues that the rejection over Jarrett et al. is not proper as the Office has failed to establish a prima facie case of obviousness under an “obvious to try” rationale, as there is no evidence put forth as to the existence of a finite number of solutions which could be chosen to arrive at the claimed invention with a reasonable expectation of success. The Applicant argues that there is instead an infinite number of molar ratios which could be selected by one of ordinary skill in the art, and not a finite number. 
The Applicant also argues that the present invention demonstrates for the first time that the molar ratio of the nucleophilic and electrophilic groups has the largest effect ion release profiles as well as providing a continuous effect on the release profile. Thus, unexpectantly, one of ordinary skill in the art would be allowed to produce a hydrogel with a desired release profile with unparalleled accuracy. And by maintaining the ratio within the claimed range, the skilled artisan could expectantly tune the release profile from about one week to about six months.
The Examiner acknowledges the arguments presented.  The Examiner disagrees that there is an infinite number of ratios (as opposed to finite). The amount of the two ingredients is clearly bounded (there cannot be more than 100 wt% of either ingredient). Thus, as there is a finite range for the amounts, there is a finite number of potential solutions.
As for the release profile, one of ordinary skill in the art could have pursued potential solutions with a reasonable expectation of success based on the teaching of Jarrett et al. The reference itself provides this by stating the variable can be manipulated to achieve different crosslinking densities. In particular, Jarrett et al. states that the density can be controlled in several ways, including by adjusting the stoichiometry of the nucleophilic and electrophilic functional groups, with a 1:1 ratio providing the highest crosslinking density and that such a change in crosslink density allows for changes in the release profile of the biologic entrapped therein, with release rate decreased at higher crosslinking density (paragraph [24]). Thus, evidence was provided and cited from Jarrett et al.
The Examiner is also not persuaded by the arguments relating to the unexpected effect. The correlation between the amount of the two ingredients and release profile is known. As stated 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1612